DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Note that, in the information disclosure statement (IDS) submitted on January 21, 2020, references AA and AB have been lined through by the Examiner since these are duplicate citations since these two references were previously cited on the information disclosure statement (IDS) dated October 29, 2018.  

Election/Restrictions
Applicant's election with traverse of Group I, claims 1, 3, 5 and 10-13 in the reply filed on October 19, 2020 is acknowledged.  The traversal is on the grounds that the different groups do share a special technical feature, particular in view of the claim amendment to claim 6 to incorporate the recitation of the cover layer having a plurality of irregularities, where an elevation difference from a highest part of the irregularities to a lowest part of the irregularities fall within a range of 2 to 20 μm.  Applicant argues that the Muraoka publication does not teach all of these shared technical features and thus cannot be used to show that these technical features do not constitute a special technical feature that defines a contribution over the prior art.  This is not found persuasive because the Examiner maintains that the shared technical 
The requirement is still deemed proper and is therefore made FINAL.

Claims 6, 8-9, and 14-15 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on October 19, 2020.

Drawings
The drawings are objected to because of the following informalities:  
It is noted that there is a drawing sheet labeled with a Figure number at the top and then several views individually labeled as (a), (b), and (c).  37 CFR 1.84(s)(1) states “The different views must be numbered in consecutive Arabic numerals, starting with 1, independent of the numbering of the sheets and, if possible, in the order in which they appear on the drawing sheet(s).  Partial views intended to form one complete view, on one or several sheets, must be identified by the same number followed by a capital letter.  View numbers must be preceded by the abbreviation “Fig.”  Where only a single view is used in an application to illustrate the claimed invention, it must not be numbered and the abbreviation “Fig.” must not appear.”  It is suggested that multiple views of Figure 3 be individually labeled. Specifically, it is   
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1, 3, 10-12, and 16 are rejected under each of 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Muraoka (US 2008/0011177 A1).
With respect to claim 1, Muraoka teaches a printing blanket (Fig. 1(b)) comprising:
an elastic body 2 which deforms in conformity to a shape of a to-be-printed surface 1, 
wherein the elastic body includes a base 23, a cover layer 21 covering at least a part of a surface of the base, and a printing surface 221 to be pressed against the to-be-printed surface, and 
wherein the printing surface is a surface of the cover layer which is located on an opposite side of a side on which the base is located, and in the printing surface, a plurality of irregularities are formed over the printing surface, and an elevation difference from a highest part of the irregularities to the lowest part thereof falls within a range of 2 to 20 μm.  Particular attention is invited to Figure 1(b), 3, and paragraphs [0016], [0033], and [0069]-[0072].  Note Muraoka describes the surface roughness as Hmax (i.e., max height of surface irregularities) in paragraphs [0016] and further describes various ranges of surface roughness values in paragraph [0072].    

With respect to claim 10, Muraoka teaches a printing method using a printing blanket (Fig. 1(b)), the printing blanket comprising an elastic body 2 which deforms in conformity to a shape of a to-be-printed surface 1, 
wherein the elastic body 2 includes a printing surface 21 to be pressed against the to-be-printed surface, and
wherein in the printing surface, a plurality of irregularities are formed over the printing surface, and an elevation difference from a highest part of the irregularities to a lowest part of the irregularities falls within 2 to 20 μm (Particular attention is invited to Figure 1(b), 3, and paragraphs [0016], [0033], and [0069]-[0072]),
the printing method comprising:
placing ink on an original printing plate to make the ink form a predetermined printing pattern;
pressing the elastic body against the original printing plate on which the ink is placed; and
	pressing the elastic body against the to-be-printed surface.  See, for example, paragraph [0013] and claim 1 of Muraoka.   
	With respect to claim 12, Muraoka teaches the ink has a viscosity of 100 to 1000 P, as set forth in paragraphs [0060] and [0062].
With respect to claim 16, Muraoka teaches the printing surface has a surface roughness Sa of 0.2 to 2.0 μm.  Note paragraphs [0016], [0033], and [0069]-[0072] of Muraoka. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Muraoka (US 2008/0011177 A1  hereafter referred to as US ‘177) in view of Muraoka (US 2012/0318154 A1 hereafter referred to as US ‘154).
With respect to claim 5, Muraoka (US ‘177) teaches a printing blanket as recited with the possible exception of the elastic body containing silicon oil.  However, Muraoka (US ‘154) teaches it is well known in the art to have a printing blanket comprised of an elastic body that includes silicone oil.  See, for example, Figures 1-3 and paragraphs [0058]-[0063], [0072]-0073], and [0076].  In view of this teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the elastic body of .

Claims 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Muraoka (US 2008/0011177 A1) in view of Marciante et al. (US 2004/0019266 A1).
With respect to claim 11, Muraoka teaches a printing method as recited with the possible exception of the step of hardening the ink placed on the original printing plate prior to pressing the elastic body against the original printing plate.  Marciante et al. teach it is well known in the art to provide a pad printing process in which the ink is allowed to harden (i.e., allow solvents to evaporate to increase the ink’s tackiness) prior to the pressing of the elastic body against the printing plate so as to allow for better transfer of the ink from the plate onto the elastic body.  See, for example, paragraphs [0076]-[0081].  In view of this teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a step of hardening the ink as taught by Marciante et al. in the process of Muraoka to allow for improved transfer of the ink from the plate to the elastic body of the printing blanket. 
With respect to claim 13, note Muraoka teaches the viscosity of the ink is in the range of 100 to 1000 P as recited.  See paragraphs [0060] and [0062] of Muraoka.        

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Okubo et al. (US 5,832,824), Murray (US 2,748,696), and Miyamoto et al. (US .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE J EVANISKO whose telephone number is (571) 272-2161.  The examiner can normally be reached on M-F 8:30-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 








/Leslie J Evanisko/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        

lje
January 14, 2021